DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims state the cam is operable to adjust an azimuthal orientation of the solid cam shaft. The cam operation is described in para 0012 of the specification and states the cam rotates opposite the cam shaft to maintain the azimuthal orientation of the cam shaft, however no further details are provided. While opposite rotation is known within the art, the is no description of how the opposite rotation maintains the orientation (i.e. via gearbox or clutching means, via biasing means, via pistons, eccentric weight, via mudflow path). The specification does not enable one skilled in the art to make and/or use the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Self et al. (7,654,340).
	With regard to claim 1, Self discloses a cam system for use with a rotary steerable system (abstract; col. 10, lines 39-64), the cam system comprising: a housing (88; fig. 6); 5a cam (120/122) positioned at least partially within the housing (fig. 6); and a solid cam shaft (116) engaged with the cam and positioned at least partially within the housing (fig. 6), wherein the cam is operable to adjust an azimuthal orientation of the solid cam shaft (col. 11, lines 18-55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 9, 12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosmala et al. (6,092,610) in view of Schauf (7,481,281).
	With regard to claim 1, Kosmala discloses a cam system for use with a rotary steerable system (abstract), the cam system comprising: a housing (32; fig. 14); 5a cam (60/62) positioned at least partially within the housing (fig. 14); and a cam shaft (70) engaged with the cam and positioned at least partially within the housing (fig. 14), wherein the cam is operable to adjust an azimuthal orientation of the solid cam shaft (col. 6, lines 1-10; col. 14, lines 12-54).
	Kosmala fails to disclose the cam shaft is solid.
	Schauf discloses a rotary steering system wherein a cam shaft (524; fig. 14c) is solid.
	It is well known within the art to use both hollow and solid shafts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kosmala and use a solid cam shaft as taught by Kosmala in order to provide a stronger shaft.
	With regard to claim 2, Schauf further discloses a shaft cap (526) coupled to the solid cam shaft at an end opposite of the cam, wherein the shaft cap comprises a bore (fig. 14c) and a channel to allow a drilling fluid to flow from an area outside the shaft cap between the solid cam shaft and the housing into the bore of the shaft cap (fig. 14c).
	With regard to claim 3, Schauf further discloses the shaft cap is coupleable to a hollow constant velocity shaft (via 530) and the shaft cap is pivotable to pivot rotation of the solid cam shaft at the azimuthal orientation to rotation about a central axis of a CV section (fig. 14c; col. 22, lines 32-64).
	With regard to claims 5 and 18, Kosmala, as modified, further discloses a drilling fluid is flowable in an area between the solid cam shaft and the housing (Schauf; fig. 14c).
	With regard to claim 7, Kosmala further discloses a motor (60) coupled to the cam to maintain the azimuthal orientation of the solid cam shaft while the solid cam shaft rotates (col. 14, lines 11-34).
	With regard to claims 9, 12, 14 Kosmala, as modified by Schauf, discloses the invention substantially as claimed as discussed above. The modification further includes a steering head (Kosmala; 26) and a constant velocity shaft (Schauf; 528) coupled to the shaft cap; and a drill bit engaged with the CV shaft (Schauf; fig. 14c).
	With regard to method claims 16 and 19-20, the claimed method of drilling a wellbore would inherently be performed by the modification of Kosmala to include solid cam shaft as taught by Schauf, as discussed above. Kosmala discloses deploying a drill string comprising a rotary steerable system into the wellbore (abstract); adjusting an angular direction of a drill bit using a cam system and drilling the borehole with the drill bit in the azimuthal orientation (col. 6, lines 1-10).
	With regard to claim 17, it would have been obvious to one of ordinary skill in the art that one may replace and interchange cam modules based on the design conditions at hand.

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosmala et al. (6,092,610) in view of Schauf (7,481,281) as applied to claim 1 above, and further in view of Millet (2009/0166089).
	With regard to claims 8 and 15, Kosmala, as modified, discloses the invention substantially as claimed however fails to explicitly state the shaft comprises titanium.
	Millet discloses it is known for shaft to be made from titanium (para 0069). It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to further modify Kosmala and utilize titanium as taught by Millet since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Allowable Subject Matter
Claims 4, 6, 10-11, 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the independent claim(s).  Cam systems and rotary steering systems are known such as those taught by the references above. However, the cited prior art lacks solid cam shaft with the cao extending outside the housing and the details of the lubrication system in combination with the details of the cam system as required by the independent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
10/08/2022